DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the PTAB Decision rendered on 07/05/2022, PROSECUTION IS HEREBY REOPENED. A new set of rejections are set forth below. To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or, 
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. A Tech Center Director has approved of reopening prosecution by signing below.

Status of Claims
Claims 7-16 have been previously cancelled. Claims 1-6, 17-30 are pending in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 17-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In claims 1, 19, and 25, the limitation of “defining an activity schedule for a virtual machine, the activity schedule comprising a timetable defining points in time for the scheduled activities to be executed for the virtual machine”, “applying an adjustment to the activity schedule for at least one of the schedule activities based on feedback information from the users”, “aggregating the feedback information received from the one or more virtual machine clients based on activity type” and “determining a group adjustment for the one or more virtual machine clients based on the feedback information received from the one or more virtual machine clients, wherein determining the group adjustment comprises determining a feedback rank for one of the scheduled activities and an associated period of time for the one scheduled activity”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. That is, other than reciting, “one or more virtual machine clients “ nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more virtual machine clients” language, the claim encompasses “a user defining an activity schedule for a virtual machine, applying an adjustment to the activity schedule based on feedback from users, and determining a group adjustment for the one or more virtual machine clients” in his/her mind. The mere nominal recitation of a generic “virtual machine clients” does not take the claim limitation of the mental process grouping. Accordingly, the claim recites an abstract idea.  
The claim recites the combination of additional elements of “virtual manager scheduler for scheduling activities, for virtual machines,” and  “wherein each virtual machine client is related to a different virtual machine”  at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, the aggregating step may be viewed as post-solution activity. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a virtual machine and virtual machine client to perform both aggregating step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the aggregating step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the virtual machine and virtual machine client are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claims 2, 6, 20, 24, 26, and 30 recite the combination of additional elements of “wherein the one or more virtual machine clients renders the activity schedule to a user interface, receives the feedback information regarding details of the activity schedule, and sends the feedback information to a virtual machine manager” and “wherein the one or more virtual machine clients receive an updated schedule for the scheduled activities” do nothing more than add insignificant extra solution activity to the judicial exception of merely gathering, outputting or transmitting data/information.  Accordingly, the additional elements do not integrate the recited judicial exception into a practical application, and the claim is therefore directed to the judicial exception.  See MPEP 2106.05(g). 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “wherein the one or more virtual machine clients renders the activity schedule to a user interface, receives the feedback information regarding details of the activity schedule, and sends the feedback information to a virtual machine manager” and “wherein the one or more virtual machine clients receive an updated schedule for the scheduled activities” amount to mere gathering, outputting or transmission of data/information over a network which the courts have identified as well-known, routine and conventional.  See MPEP 2106.05(d).  Therefore, none of the additional elements recited in the claims provide an inventive concept.  Accordingly, the claim does not appear to be patent eligible under 35 USC 101. 

In the claims 3, 21 and 27,  the limitation of “validating active hours of the virtual machine and active days of the virtual machine by the one or more virtual machine clients based on a session status of a virtual machine” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. That is, other than reciting, “one or more virtual machine clients “ nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more virtual machine clients” language, the claim encompasses ”validating active hours of the virtual machine and active days of the virtual machine” in his/her mind. The mere nominal recitation of a generic “virtual machine clients” does not take the claim limitation of the mental process grouping. Accordingly, the claim recites an abstract idea.  

Claims 4, 5, 17, 18, 22, 23, 28 and 29 in conjunction with applying and determining steps in claims 1, 19, 25 are also a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. That is, other than reciting, “one or more virtual machine clients “ nothing in the claim element precludes the step from practically being performed in the mind. The mere nominal recitation of a generic “virtual machine clients” does not take the claim limitation of the mental process grouping. Accordingly, the claim recites an abstract idea.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY NAHYUN KIM whose telephone number is (571)270-7832. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        07/25/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        

/JOHN R COTTINGHAM/Director, Art Unit 2100